          Case 1:21-cr-00175-TJK Document 53 Filed 04/06/21 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA

                   v.                                        Case No. 21-CR-175-2 (TJK)

JOSEPH RANDALL BIGGS,

              Defendant.

             DEFENDANT BIGGS’ SUPPLEMENTAL MEMORANDUM IN
            OPPOSITION TO MOTION TO REVOKE PRETRIAL RELEASE

     Defendant Joseph R. Biggs (“Biggs”), by undersigned counsel, files this Supplemental

Memorandum of six stand-alone points to add to and augment arguments made today at the

11:30 AM hearing on the United States’ Motion to Revoke Pretrial Release (“Motion”), and in

further support of Biggs’ Opposition (see Docket Item 47) to the government’s Motion:

        1. Home detention compliance. In addition to stating that he had “no concerns” about

the level of compliance with conditions of Biggs’ home detention release and use of his location

monitoring device since his release on January 20, 2021, Biggs’ Pretrial Services Officer Charles

Sweatt in Orlando on March 29 also informed District of Columbia PSO Christine Schuck that

Biggs has been “super compliant” with release conditions. See, Docket Item 40 at page 2.

        2. Government’s contention that Biggs “planned” and “led” the January 6 entry into

the U.S. Capitol. The Proud Boys regularly plan national gatherings, demonstrations and marches

(“events’’). Biggs has been a mainstay Proud Boys planner and organizer since late 2018. He planned

the Portland events of 2019 and 2020. He planned the November and December 2020 pro-Trump

events centered around Freedom Plaza. He was involved in planning the January 6 Proud Boys

rally starting at The Ellipse, further west of the plaza and south of the White House. In Washington,
          Case 1:21-cr-00175-TJK Document 53 Filed 04/06/21 Page 2 of 5




D.C., Proud Boy events always involve a march to the Capitol. On January 6, the Proud Boys, before

meeting on the west grounds of the Capitol, first gathered on the east grounds for photographs by a

professional photographer and then mingled with “normie” crowds for about 30 minutes. Next they

walked north and around the Capitol back to the food trucks off the west grounds. Proud Boy

activities for the November, December and January 6 pro-Trump Washington events had this

regime and pattern: (a) marching in the day and (b) monitoring Antifa after dark. Antifa, the well-

known Proud Boy nemesis, rarely comes out until dark and is dressed in black. At no time did Biggs

plan in advance to enter the Capitol. That was not part of any Proud Boy plan for January 6.

      3. Government’s point that Biggs told Proud Boys how to dress for January 6. Biggs did.

Members generally are identifiable from “uniforms” of yellow and gold, often featuring dark Fred

Perry shirts. This changed after December 12, 2020. On the night of December 12, the previous

pro-Trump national event in Washington, D.C., four (4) Proud Boys in a large crowd dressed in

“colors” were stabbed at Harry’s Bar in the Harrington Hotel on 11th and F Street by a knife-

wielding 29-year-old Washington resident dressed in black and yelling that the bar’s patrons were

“nazis” and “fascists.” Police arrived quickly and took him into custody. A similar incident,

moreover, had occurred the summer before, late on July 4, 2019, when Proud Boy Chairman

Enrique Tarrio and Biggs, also in colors, were assaulted by several members of Antifa through the

open window of a cab they had just entered in front of the Harrington Hotel, and Tarrio was badly

beaten. Therefore, in advance of January 6 activities in Washington, D.C., Tarrio, Biggs and other

Proud Boys mainstays urged others to blend in, and not wear the usual Proud Boys attire so that

they would not be so easily identified by potential assailants from Antifa or similar networks.



                                                  2
           Case 1:21-cr-00175-TJK Document 53 Filed 04/06/21 Page 3 of 5




      4. Government’s point that Biggs did “fundraising”. Biggs and others needed money to fund

Washington trips and did promote and talk up efforts to pay for local hotels and Airbnbs. This was

also routine and not unusual for large events being planned.

      5. Government’s contention that Biggs destroyed or help destroy a barrier or fence. Biggs is

by training and habit safety-conscious. In 2005, while serving in the military, he completed EMT

training at a college near Fort Bragg. He was certified by the 3rd Battalion, 321st Field Artillery

Regiment on October 15, 2005 in combat lifesaving before deployment to Iraq the next month.

He was recertified as an Emergency Medical Technician in August of 2006 while stationed in

Iraq. As he told the FBI in a taped interview on January 18, 2021, he was very concerned about

demonstrators he saw outside the Capitol on January 6 climbing on, hanging on or standing on

construction scaffolding, and repeatedly urged them to exit the scaffolding. Similarly, he also

encountered a short metal barricade which had been partially dislodged and was “sticking into” and

harming at least two demonstrators, making it difficult for one of them to breathe. In one instance,

he shook a barricade with the help of others so they could completely dislodge it and keep it from

causing more damage to demonstrators. It was laid down flat and out of the way so it would cause

the least amount of human harm as people flowed up to the Capitol.

       6. Government’s suggestion that Biggs has an animus toward law enforcement. To the

contrary, Biggs and another Proud Boy on January 6 twice came to the aid of a police officer who

was being beaten as he lay on the ground with a club by a masked demonstrator in a gas mask and a

“bright red hoodie.” When Biggs and his companion saw this, the two together grabbed the

demonstrator off the police officer and threw him off to the side. The assailant still, however, had

his club. Undeterred, the assailant ran back to the police officer and started to beat him again with


                                                 3
          Case 1:21-cr-00175-TJK Document 53 Filed 04/06/21 Page 4 of 5




the club. Biggs and his companion of course saw this. Without hesitation they again grabbed

and “chucked” the police officer’s attacker. This time the attacker didn’t return. Biggs described this

same incident to the two Special Agents of the FBI who interviewed him on January 18, 2021.




                                               Respectfully submitted,
                                               JOHN DANIEL HULL
                                               COUNSEL FOR DEFENDANT JOSEPH BIGGS

                                               By: /s/ John Daniel Hull
                                               JOHN DANIEL HULL
                                               DC Bar No. 323006; California Bar No. 222862
                                               Hull McGuire PC
                                               1420 N Street, N.W.
                                               Washington, D.C. 20005
                                               619-895-8336
                                               jdhull@hullmcguire.com




                                                   4
          Case 1:21-cr-00175-TJK Document 53 Filed 04/06/21 Page 5 of 5




                                 CERTIFICATE OF SERVICE

      The undersigned certifies that on April 6, 2021 he served a true and correct copy of the

foregoing Defendant Biggs’ Supplemental Memorandum via the Electronic Case Filing (ECF)

system upon counsel for the government.


                                              By: /s/ John Daniel Hull
                                              JOHN DANIEL HULL
                                              DC Bar No. 323006; California Bar No. 222862
                                              Hull McGuire PC
                                              1420 N Street, N.W.
                                              Washington, D.C. 20005
                                              619-895-8336
                                              jdhull@hullmcguire.com
